DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid route" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the air trapped" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the liquid composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said liquid composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the liquid composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 6-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapp et al. (US Pub. No.: 2006/0191625 A1) (hereinafter Kapp) in view of Postupack (US Pat. No.: 4,302,263).
Regarding claim 1, Kapp discloses a process for the manufacture of a colored laminated glazing comprising at least two glass sheets connected together by a thermoplastic interlayer, comprising: 
depositing thermoplastic resin with green pigment on a first glass (¶0009-0014); 
drying and optionally curing the polymeric layer (¶009), 
stacking acetal layer (corresponding to colorless transparent thermoplastic interlayer) and a second glass substrate onto the cured layer such that the acetal and the cured layer lie between the fist substrate and second stacked glass substrate; and 
heating the first and second stacked glass substrate to flow the acetal layer and effect interpenetration of the acetal layer with the cured layer (¶0009), wherein heat treatment is carried out at temperature of 205ºC (¶0047). It would have been obvious to apply pressure to assure the melted acetal layer migrates toward polymeric layer. 
Kapp is silent about degassing, during which the air trapped between the glass sheets and the thermoplastic interlayer is removed. 
Postupack also discloses a method of manufacturing a glass laminate including an interlayer and a colored shade band, including degassing, during which air trapped between the glass sheets and the thermoplastic interlayer is removed (Col 7, Ln 8-16). It would have been obvious to one of ordinary skill in the art at the time of invention to include the degassing step 
Regarding claim 2, Kapp discloses wherein the colored polymeric layer is a layer obtained by curing a composition comprising epoxide compounds (¶0036). 
Regarding claim 6, Kapp discloses wherein the coloring agent represents between 0.01% and 10% by weight, with respect to the total weight of the polymeric compounds (¶0026). 
Regarding claim 7, Kapp discloses wherein the polymeric layer comprises an adhesion-promoting agent (¶0036).
Regarding claims 8 and 9, Kapp discloses the polymeric layer is applied via roll coating (¶0008). 
Regarding claim 10, Kapp discloses wherein the polymeric layer is cured by at temperature of about 100-120 ºC (¶0024). 
Regarding claim 12, Kapp discloses the use of adhesion promoter to improve the compatibility between a polymer and a filler (¶0036). The benefit of using adhesion promoter is naturally improve adhesion between two layers. Given the wealth of knowledge it would have been obvious to use adhesion promoter on the surface of the glass sheet on which the colored polymeric layer is deposited. The benefit of doing so would have been to improve adhesion between two components. 
Regarding claim 13, Kapp discloses the acetal layer is polyvinylbutyral film (¶0047).  

s 3, 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapp and Postupack as applied to claims 1, 2, 6-10, 12 and 13 above, and further in view of Ehrensperger et al. (US Pub. No.: 2015/0192707 A1) (hereinafter Ehrensperger).
Regarding claims 3 and 4, the limitations of claim 1 are taught by the combined teaching of Kapp and Postupack as cited above. They are both silent about liquid composition comprising (meth)acrylate compounds chosen from monomers, oligomers or polymers comprising at least one methacrylate functional group. 
Ehrensperger also discloses a process for the manufacture of a colored laminated glazing (Title; Abstract; ¶002). The method discloses the use of bonding resin based on monomers of methacrylate (¶0179). Ehrensperger also discloses the cured polymer has thickness of 0.5 to 100µm (¶0187). The benefit of doing so would have been to make it possible to have excellent clean vision through the element and to limit the reflection of “mirror’ type on the element, while also promoting the diffuse reflections on the element. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize methacrylate monomer within polymeric layer as taught by Ehrensperger within the method of manufacture colored laminated glazing as taught by the combined teaching of Kapp and Postupack. The benefit of doing so would have been to make it possible to have excellent clean vision through the element and to limit the reflection of “mirror’ type on the element, while also promoting the diffuse reflections on the element.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapp and Postupack as applied to claims 1, 2, 6-10, 12 and 13 above, and further in view of Motohashi et al. (US Pub. NO.: 2014/0356591 A1) (hereinafter Motohashi).
Regarding claim 5 the limitations of claim 1 are taught by the combined teaching of Kapp and Postupack. They are both silent about limitations of claim 5. Motohashi discloses method of laminating two optical base material with ultraviolet-curable adhesive (Title; Abstract). The ultraviolet-curable adhesive comprises as the photopolymerizable compound (B), (i) (B-1-1) at least one ( meth)acrylate oligomer of any of a urethane (meth)acrylate oligomer and a (meth)acrylate oligomer having at least one skeleton of a polyisoprene skeleton or a polybutadiene skeleton and (ii) (B-1-2) a monofunctional ( meth)acrylate monomer, and has a content of the ( meth)acrylate oligomer (B-1-1) of from 5 to 90% by weight and a content of the monofunctional ( meth)acrylate monomer of from 5 to 70% by weight in a total amount of the ultraviolet-curable adhesive (¶0043). A person of ordinary skill can ready adjust the amount of compound to obtain ideal adhesive strength. The benefit of doing so would have been to use adhesive which can be cured by UV-light. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize UV-curable adhesive with appropriate amount compounds as taught by Motohashi within the method of manufacturing a colored laminated glazing as taught by the combined teaching of Kapp and Postupack. The benefit of doing so would have been to use an UV-curable adhesive for laminating optical/glass materials. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746